DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to recite, “applying a non-reactive MALDI matrix.” The specification explains that a “reactive” MALDI matrix means a matrix which promotes the liberation of aldehydes. PgPub para 86. Logically, a “non-reactive” matrix would be any matrix except a “reactive” matrix. The specification offers a handful of examples of matrices that are not “reactive,” e.g., CHCA, SA, etc. PgPub Para 87. However, by defining the matrix by what it is not, the limitation at issue describes a broad genus with a variety of species therein.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
In the instant case, the disclosure provides only the following matrices as examples of non-reactive matrices: sinapinic acid (SA) and derivatives thereof, such as alpha-cyano sinapinic acid; cinnamic acid and derivatives thereof, such as [alpha]-4-cyano hydroxyl cinnamic acid (CHCA); 2,5-dihydroxybenzoic acid (DHB); 3-hydroxypicolinic acid; dithranol and derivatives thereof. However, many other matrices were available at the time of the invention, see e.g. the various matrices discussed in Calvano, Cosima Damiana, et al. "MALDI matrices for low molecular weight compounds: an endless story?." Analytical and bioanalytical chemistry 410.17 (2018): 4015-4038. At least some of these additional matrices are within the claimed genus. Further, one of ordinary skill in the art could not have predicted the operability of the high molecular weight and second generation matrices noted above by Calvano (other than DHPT, which is not in the genus) in the claimed invention. This is at least because these matrices offer alternative chemical structures that would yield unpredictable results in terms of ionizing complex biological samples.
Since the claim is amended to recite a genus, the written description must adequately support that genus. However, in the instant case, there exist a number of matrices that are not described or explained in the disclosure, but would be in the claimed genus. These matrices are different in form or effect from the disclosed species, as is explained in Calvano. As such, one of ordinary skill in the art could not reasonably determine that the applicant had possession of the entire breadth of the claimed method, i.e., including matrices not explicitly disclosed, at the time of filing. Therefore, the limitation “applying a non-reactive MALDI matrix” fails the written description requirement, and is rejected for being new matter.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemaire, R., et al. "Direct analysis and MALDI imaging of formalin-fixed, paraffin-embedded tissue sections." Journal of proteome research 6.4 (2007): 1295-1305 [Lemaire].

Regarding Claim 1:
Lemaire teaches a method for imaging peptides in a formaldehyde-fixed paraffin-embedded  biological sample (abstract); the method comprising: 
a) providing a formaldehyde-fixed paraffin-embedded biological sample (pg 1296 –Tissue Fixation); 
b) sectioning the sample of a) (pg 1296- Tissue Dewaxing and Preparation, the recitation of “Tissue sections were applied onto…” indicates that the tissue sample was sectioned); 
c) deparaffinizing the sectioned sample of b) (Pg 1296-Tissue Dewaxing and Preparation); 
d) air drying the sectioned sample of c) (Pg 1296-Tissue Dewaxing and Preparation, “drying at room temperature”);
e) applying a non-reactive MALDI (matrix-assisted laser desorption ionization imaging) matrix to the air-dried samples of d (pg 1296-FFPE Tissues Stored for 6 Months, “2,4-DNPH and HCCA.” HCCA is non-reactive); and 
f) performing a mass spectrometry analysis tuned for peptide analytes on the sample of e) (Pg 1297-Mass Spectrometry. 1. MALDI-MS, first paragraph, explains that a mass range of 500-10000 was analyzed. This range includes peptide analytes, and, as such, indicates tuning for said analytes); 
wherein the method does not comprise enzymatic digestion or antigen-retrieval (pg 1296-FFPE Tissues Stored for 6 Months, no enzymatic digestion was used on the 6 month sample). 

Regarding Claim 4:
Lemaire teaches the method according to claim 1, wherein the non-reactive MALDI matrix comprises at least one of the following: sinapinic acid (SA); cinnamic acid; 2,5-dihydroxybenzoic acid (DHB); 3-hydroxypicolinic acid; dithranol; or derivatives thereof (HCCA is a cinnamic acid).

Regarding Claim 6:
Lemaire teaches the method according to claim 1, wherein the mass spectrometry analysis is tuned for peptides (Pg 1297-Mass Spectrometry. 1. MALDI-MS, first paragraph, explains that a mass range of 500-10000 was analyzed. This range includes peptide analytes, and, as such, indicates tuning for said peptides).

Regarding Claim 7:
Lemaire teaches the method according to claim 4, wherein: the non-reactive matrix is cinnamic acid is [alpha]-4-cyano hydroxyl cinnamic acid (CHCA). HCCA is another abbreviation for the cinnamic acid CHCA.

Regarding Claim 9:
Lemaire teaches the method according to claim 1, wherein the non-reactive MALDI matrix is a matrix that does not promote the liberation of aldehydes through reversal of aldehyde crosslinking or formaldehyde crosslinking (per the instant disclosure, the CHCA matric of Lemaire does not).

Regarding Claims 10-11:
Lemaire teaches the method according to claim 1, wherein the non-reactive MALDI matrix is not DNPH. While Lemaire does apply DNPH, it also applies HCCA. The application of DNPH by Lamair does not prevent the anticipation of this claim, because the claim only recites that “the non-reactive MALDI matrix is not DNPH.” That is to say, the claim does not state that DNPH isn’t applied, rather, it states that DNPH isn’t the non-reactive matrix that is applied. The applied non-reactive matrix of Lamair is HCCA. The additional, reactive, matrix is DNPH.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire in view of Kakimoto, Yu, et al. "Novel in situ pretreatment method for significantly enhancing the signal in MALDI-TOF MS of formalin-fixed paraffin-embedded tissue sections." (2012): e41607 [Kakimoto].

Regarding Claim 2:
Lemaire teaches the method according to claim 1, but fails to specify that c) is performed by immersing the paraffin-embedded sample at room 1-5 times in 100% xylene for about 1-5 min, followed by washing 1-5 times in absolute ethanol, each washing lasting about 1-5 min. 
Kakimoto teaches a room temperature paraffin removal and rehydration technique that includes three 100% xylene washes of five minutes each and two 100% ethanol washes of three minutes each. Page 2- Rinsing procedure. It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the paraffin removal and rehydration of Lemaire with those of Kakimoto. One would have been motivated to do so since Kakimoto demonstrates that its technique is effective in removing paraffin. Page 2- Rinsing procedure.

Regarding Claim 3:
Lemaire teaches the method according to claim 1, but fails to teach that c) is performed by immersing the sectioned samples of b) sequentially in: 100% xylene for about 3 min; 100% xylene for about 2 min; absolute ethanol for about 2 min; and absolute ethanol for about 1 min. Rather, Lemaire teaches two 100% xylene washes and a graded ethanol series.  
Kakimoto teaches a room temperature paraffin removal and rehydration technique that includes three 100% xylene washes of five minutes each and two 100% ethanol washes of three minutes each. Page 2- Rinsing procedure.  It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the paraffin removal and rehydration of Lemaire with those of Kakimoto. One would have been motivated to do so since Kakimoto demonstrates that its technique is effective in removing paraffin. Page 2- Rinsing procedure.
Furthermore, optimizing the timing of each wash is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “[A] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Kakimoto teaches the four claimed washes at room temperature. The length of these washes is recognized by both Kakimoto and Lemaire for their ability to remove paraffin and rehydrate the sample. Accordingly, the prior art recognizes these wash times as a variables which achieve a recognized result. Therefore, the prior art teaches adjusting xylene and ethanol wash times and identifies said times as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the claimed wash times since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire in view of Cerruti, Christopher D., et al. "MALDI imaging mass spectrometry of lipids by adding lithium salts to the matrix solution." Analytical and bioanalytical chemistry 401.1 (2011): 75-87 [Cerruti].

Regarding Claim 5:
Lemaire teaches the method according to claim 4, but fails to teach that the MALDI matrix further comprises an additive to direct analyte ionization and desorption. Cerruti teaches adding lithium salts to a MALDI matrix in order to simplify the resulting MALDI spectra (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the lithium salt of Cerruti to the matrix of Lemaire in order to simplify the resulting MALDI spectra.

Regarding Claim 8:
The modified invention of claim 5 teaches the method according to claim 5, wherein the additive to direct analyte ionization and desorption is a Li+ salt (Cerruti abstract).


Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive. 
The indefiniteness rejections of record are withdrawn in light of applicant’s amendments.
Applicant argues that because Lamaire uses a reactive matrix, it cannot anticipate the claim. This is not persuasive. The limitation at issue does not recite a negative limitation, rather, it requires that a non-reactive matrix be applied. Thus, the application of a reactive matrix and a non-reactive matrix would still anticipate the claim. In Lamaire, a mix of reactive (2,4- DNPH) and non-reactive (HCCA) matrices are applied. As such, Lamaire anticipates the claim.
Since Lamaire anticipates claim 1, the remaining arguments as to the potential effect of the cited secondary references on the rejection of claim 1 are not moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881